Citation Nr: 1340098	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than January 3, 2007, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1963 to July 1966 and from January 1968 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that awarded TDIU, effective January 3, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an earlier effective date of January 3, 2003 (when he was awarded service connection and a 50 percent rating for PTSD) is warranted for his grant of a TDIU rating.  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

An April 2008 rating decision granted service connection for PTSD, rated 50 percent, effective January 3, 2003.  
In June 2008, VA found that an informal individual unemployability claim had been raised and provided the Veteran with a duty to assist letter.  This letter instructed him to complete, sign and return an enclosed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, if he believed he was qualified for compensation at the 100 percent rate because he was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

On June 6, 2008, VA received the Veteran's completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He reported that he last worked in December 2002 as an auto detailer.  This Application was accompanied by a February 19, 2008 joint statement from the Veteran's treating Licensed Clinical Social Worker and PTSD Attending Psychiatrist which notes that the statement is written in support of the Veteran's "appeal for an increase in service-connection disability benefits pertaining to the diagnosis of Post Traumatic Stress Disorder (PTSD)."  The statement includes an opinion that the Veteran was unemployable due to PTSD.  The submission of this statement by the Veteran is reasonably interpreted as a timely notice of disagreement with the April 2008 rating decision assigned rating for PTSD (and under Rice v. Shinseki, 22 Vet. App.447 (2009) encompasses TDIU).  

In September 2008, the Veteran's employer reported that he last worked in December 2002, and that his employment ended because the auto detailing business closed.  

In October 2008, in pertinent part, the RO granted TDIU, effective January 3, 2007, (the date when schedular rating requirements for a TDIU rating in 38 C.F.R. § 4.16(a) were initially met).

Prior to January 3, 2007, the Veteran's service-connected disabilities included PTSD, rated 50 percent from January 3, 2003, and chloracne/cysts, rated 10 percent from August 14, 2006.  The combined ratings for the service connected disabilities were 50 percent from January 3, 2003 and 60 percent from August 14, 2006.  Thus, the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) were not met, and unless the rating for PTSD is increased TDIU would have to be on an extraschedular basis.

The Veteran alleges that, for the period prior to January 3, 2007, he is entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  November 2013 written argument by the Veteran's representative notes that a November 14, 2003 VA PTSD Initial Evaluation shows a GAF score of 43 and "that the Veteran left previous employment due to PTSD related symptoms and that after his last company was sold, he did not feel there was 'any job he could do' anymore."  Hence, the record suggests that the Veteran may have been rendered unemployable by his service connected disabilities prior to January 3, 2007.  

A TDIU rating under 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See VAOPGCPREC 6-96.  Notably, both an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and TDIU under § 4.16(b) must be addressed in the first instance by the Director of Compensation and Pension Service.

As there is a timely notice of disagreement with the April 2008 rating decision (seeking increased compensation), and a statement of the case (SOC) has not yet been issued in the matter, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must remand the case for issuance of an SOC.  This matter is clearly inextricably intertwined with the claim for an earlier effective date for a TDIU rating (as a grant based on the pending NOD with the April 2008 rating decision could render the earlier effective date claim moot).  Notably, an appeal of the April 2008 rating decision is not before the Board at this time, and will only be before the Board if the appellant files a timely substantive appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following action:

1.  Issue an appropriate SOC in the matter of the initial rating assigned for PTSD (to encompass TDIU, after all further development of that matter as part of the increased rating claim is completed).  The appellant must be advised of the time limit for filing a substantive appeal.  

2.  If following the action above for any period since January 2, 2003 the Veteran's service connected disabilities do not meet the schedular criteria for TDIU in 38 C.F.R. § 4.16(a), the RO should refer the matter of the Veteran's entitlement to a TDIU rating prior to January 3, 2007 on an extraschedular basis to the VA Director of Compensation and Pension for a determination on the matter.  In connection with the referral the RO should include a full statement outlining the Veteran's service connected disabilities, employment history, educational attainment and all other factors bearing on the issue.

3.  The RO should implement the Compensation and Pension Service Director's determination.  If the benefit sought remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

